 

Exhibit 10(n)

 

OLIN CORPORATION

2000 LONG TERM INCENTIVE PLAN

(As Amended through January 30, 2003)

 

Section 1. Purpose.

 

The general purposes of the Olin Corporation 2000 Long Term Incentive Plan (the
“Plan”) are to (i) attract and retain persons eligible to participate in the
Plan; (ii) motivate Participants, by means of appropriate incentives, to achieve
long-range goals; (iii) provide incentive compensation opportunities that are
competitive with those of other similar companies; and (iv) further identify
Participants’ interests with those of other shareholders of Olin Corporation
(together with any successor, “Olin”) through compensation that is based on
Olin’s common stock; and thereby promote the long-term financial interest of
Olin and its Affiliates, including growth in the value of Olin’s equity and
enhancement of long-term shareholder return.

 

Section 2. Definitions.

 

As used in the Plan:

 

(a)   “Affiliate” means any corporation, partnership, joint venture or other
entity during any period in which Olin owns, directly or indirectly, at least
50% of the total voting or profits interest.

 

(b)   “Award” means any Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Performance Share or Dividend Equivalent granted under
the Plan.

 

(c)   “Award Agreement” means any written agreement or other instrument or
document evidencing an Award granted under the Plan. The terms of any plan or
guideline adopted by the Board or the Committee and applicable to an Award shall
be deemed incorporated in and a part of the related Award Agreement.

 

(d)   “Board” means the Board of Directors of Olin.

 

(e)   “Cash Flow” means consolidated net income of Olin, before the after-tax
effect of any special charge or gain or cumulative effect of any change in
accounting, plus depreciation and amortization, less capital and investment
spending and plus or minus changes in working capital.

 

(f)   “Code” means the Internal Revenue Code of 1986, as amended. A reference to
any provision of the Code shall include reference to any successor provision of
the Code.

 

(g)   “Committee” means a committee of the Board designated by the Board to
administer the Plan, each member of which is an “outside director” for purposes
of Section 162(m) of the Code and a “non-employee director” for the purpose of
Rule 16b-3, and, to the extent the Committee delegates authority to one or more
individuals in accordance with the Plan, such individual(s).

 

(h)   “Dividend Equivalent” means any right granted under Section 6(c)(ii) of
the Plan.



--------------------------------------------------------------------------------

 

(i)   “Earnings Per Share” means, for a fiscal year, consolidated net income of
Olin before the after-tax effect of any special charge or gain or cumulative
effect of a change in accounting, divided by the weighted average number of
shares of common stock outstanding, on a fully diluted basis.

 

(j)   “Economic Value Added” means Olin’s consolidated sales less its operating
costs (including tax) less a capital charge based on Olin’s cost of capital on
assets employed in the business.

 

(k)   “Employee” means any employee of Olin or of an Affiliate.

 

(l)   “Fair Market Value” means, with respect to shares of Olin common stock,
the mean of the high and low per share sales prices of such common stock as
reported on the consolidated transaction reporting system for New York Stock
Exchange issues as of the relevant date, or the last preceding trading date, if
such Shares were not traded on such date, and, with respect to any other
property (including, without limitation, securities other than Shares), the fair
market value of such property determined by such methods or procedures as shall
be established from time to time by the Committee.

 

(m)   “Family Member” means any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law or
sister-in-law, including adoptive relationship, or any person sharing the
Participant’s household, other than a tenant or employee.

 

(n)   “Incentive Stock Option” means an option to purchase Shares granted under
the Plan that is intended to meet the requirements of Section 422 of the Code.

 

(o)   “Non-Qualified Stock Option” means an option to purchase Shares granted
under the Plan that is not intended to be an Incentive Stock Option.

 

(p)   “Option” means an Incentive Stock Option or a Non-Qualified Stock Option.

 

(q)   “Participant” means an Employee granted an Award under the Plan.

 

(r)   “Performance Share” means any grant of a right to receive Shares which is
contingent on the achievement of performance or other objectives during a
specified period.

 

(s)   “Person” means any individual, corporation, partnership, limited liability
company, association, joint venture, stock company, trust, unincorporated
organization, or government or political subdivision thereof.

 

(t)   “Pre-Tax Profit” means, for a fiscal year, the consolidated income before
taxes of Olin, before any special charges or gains.

 

(u)   “Released Securities” means securities that were Restricted Securities
with respect to which all applicable restrictions imposed under the terms of the
relevant Award have expired, lapsed or been waived or satisfied.

 

2



--------------------------------------------------------------------------------

 

(v)   “Restricted Securities” means Awards of Restricted Stock or other Awards
under which outstanding Shares are held subject to certain restrictions.

 

(w)   “Restricted Stock” means any grant of Shares, and “Restricted Stock Unit”
means the grant of a right to receive Shares in the future, with such Shares or
right to future delivery of Shares subject to a risk of forfeiture or other
restrictions that will lapse upon the achievement of one or more goals relating
to completion of service by the Participant, or achievement of performance or
other objectives, as determined by the Committee.

 

(x)   “Return on Capital” means consolidated net income of Olin plus after-tax
interest expense and the after-tax effect of any special charge or gain and any
cumulative effect of a change in accounting, divided by average consolidated
total assets of Olin less total non-interest-bearing liabilities.

 

(y)   “ROE” shall mean the consolidated net income of Olin before the after tax
effect of any special charge or gain and any cumulative effect of any change in
accounting, divided by average shareholders equity.

 

(z)   “RONA” means Pre-tax Profit before interest expense divided by average
consolidated total assets of Olin less total non-interest-bearing liabilities.

 

(aa)   “Rule 16b-3” means Rule 16b-3 promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934, as amended, or any
successor rule.

 

(bb)   “Shares” means the common stock of Olin and such other securities or
property as may become the subject of Awards pursuant to an adjustment made
under Section 4(b) of the Plan.

 

(cc)   “Stock Appreciation Right” or “SAR” means any such right granted under
Section 6(b) of the Plan.

 

Section 3. Administration.

 

(a)   Powers of Committee. The Plan shall be administered by the Committee which
shall have full power and authority to: (i) designate Participants; (ii)
determine the Awards to be granted to Participants; (iii) determine the number
of Shares (or securities convertible into Shares) to be covered by Awards; (iv)
determine the terms and conditions of any Award; (v) determine whether, to what
extent, and under what circumstances Awards may be settled or exercised in cash,
Shares, other securities, other Awards, or other property, or canceled,
substituted, forfeited or suspended, and the method or methods by which Awards
may be settled, exercised, canceled, substituted, forfeited or suspended,
provided that no such action will result in repricing of Options prohibited by
Section 6(f)(ii); (vi) determine whether, to what extent, and under what
circumstances cash, Shares, other securities, other Awards, other property and
other amounts payable with respect to an Award under the Plan shall be deferred
either automatically or at the election of the Participant or of the Committee;
(vii) interpret and administer the Plan and any instrument or agreement relating
to, or Award made under, the Plan; (viii) establish, amend, suspend or waive
such rules and guidelines and appoint such agents as it shall deem appropriate
for the administration of the Plan; and (ix) make any other

 

3



--------------------------------------------------------------------------------

       determination and take any other action that it deems necessary or
desirable for such administration.

 

(b)   Committee Discretion. All designations, determinations, interpretations
and other decisions with respect to the Plan or any Award shall be within the
sole discretion of the Committee and shall be final, conclusive and binding upon
all Persons, including Olin, any Affiliate, any Participants, any holder or
beneficiary of any Award, any shareholder and any employee of Olin or of any
Affiliate. The Committee’s powers include the adoption of modifications,
amendments, procedures, subplans and the like as are necessary to comply with
provisions of the laws of other countries in which Olin or an Affiliate may
operate in order to assure the viability of Awards granted under the Plan and to
enable Participants employed in such other countries to receive benefits under
the Plan and such laws, provided that no such action results in repricing of
Options prohibited by Section 6(f)(ii).

 

(c)   Board Authority. If the Committee does not exist, or for any other reason
determined by the Board, the Board may take any action under the Plan that would
otherwise be the responsibility of the Committee.

 

(d)   Delegation. Notwithstanding any provision of the Plan to the contrary,
except to the extent prohibited by applicable law or the applicable rules of a
stock exchange, the Committee may delegate to one or more officers or managers
of Olin or any Affiliate, or a committee of such officers or managers, the
authority, subject to such terms and limitations as the Committee shall
determine, to grant Awards to, or to cancel, modify, waive rights or conditions
with respect to, alter, discontinue, suspend, or terminate Awards held by,
Employees who are not officers or directors of Olin for purposes of Section 16
of the Securities Exchange Act of 1934, as amended, provided that no such action
shall result in repricing of Options prohibited by Section 6(f)(ii).

 

(e)   Prohibition on Option Repricing. Notwithstanding any other provision of
the Plan, neither the Board nor the Committee may reprice, replace or regrant
any Option granted under the Plan or any other plan of Olin, (i) through
cancellation and replacement or regrant with lower priced options or (ii) by
lowering the option exercise price of a previously granted award, without the
prior approval of Olin’s shareholders.

 

Section 4. Shares Available for Awards.

 

(a)   Shares Available. Subject to adjustment as provided in Section 4(b) of the
Plan:

 

  (i)   The aggregate number of Shares available for granting Awards under the
Plan shall be 2,250,000. If an Award is denominated in or relates to a security
of Olin convertible into its Common Stock, the number of shares of Common Stock
into which such security shall be convertible (calculated as of the date of
grant of the Award, subject to adjustment as provided in Section 4(b) hereof or
under the terms of such security) shall be deemed denominated in Shares and
counted against the aggregate number of Shares available for the granting of
Awards under the Plan.

 

  (ii)   For purposes of this Section 4(a) and of Section 4(c)(iv):

 

4



--------------------------------------------------------------------------------

 

  (A)   If any Shares covered by an Award are not delivered to a Participant or
beneficiary because the Award is forfeited or canceled, or if the Shares are not
delivered because the Award is settled in cash or used to satisfy the applicable
tax withholding obligation, such Shares shall not be deemed to have been
delivered for purposes of determining the maximum number of Shares available for
delivery under the Plan; and

 

  (B)   If the exercise price of any Option granted under the Plan is satisfied
by tendering Shares (by either actual delivery or by attestation), only the
number of Shares issued net of the Shares tendered shall be deemed delivered for
purposes of determining the maximum number of Shares available for delivery
under the Plan.

 

(b)   Adjustments. In the event of any change in the Shares by reason of stock
dividends, stock splits, recapitalization, mergers, consolidations, combinations
or exchanges of shares, split-ups, split-offs, spin-offs, liquidations or other
similar changes in capitalization, or any distributions to shareholders other
than cash dividends, (i) the numbers, class and prices of Shares covered by
outstanding Awards under the Plan (provided that no such adjustment shall result
in repricing of Options prohibited by Section 6(f)(ii) of the Plan), (ii) the
aggregate number and class of Shares available under the Plan, and (iii) the
numbers and class of Shares that may be the subject of Awards pursuant to
Section 4(c), shall be adjusted by the Committee, whose determination shall be
conclusive.

 

  (i)   Without limiting the foregoing, in the event of any split-up, split-off,
spin-off or other distribution to shareholders of shares representing a part of
Olin’s business, properties and assets, the Committee may modify an outstanding
Award so that such Award shall thereafter relate to Shares of Olin and shares of
capital stock of the corporation owning the business, properties and assets so
split-up, split-off, spun-off or otherwise distributed to shareholders of Olin
in the same ratio in which holders of the Shares became entitled to receive
shares of capital stock of the corporation owning the business, properties and
assets so split-up, split-off or spun-off or otherwise distributed, provided
that no such action results in repricing of Options prohibited by Section
6(f)(ii).

 

  (ii)   With respect to Awards of Incentive Stock Options, no such adjustment
shall be authorized to the extent that such authority would cause the Plan to
violate Section 422 of the Code or any successor provision thereto, unless the
holder of such Award of Incentive Stock Options agrees to convert such options
to Non-qualified Stock Options.

 

  (iii)   Notwithstanding the foregoing, a Participant to whom Dividend
Equivalents or dividend units have been awarded shall not be entitled to receive
a special or extraordinary dividend or distribution unless the Committee shall
have expressly authorized such receipt.

 

(c)   Additional Restrictions. Subject to adjustment as provided in Section
4(b), the following additional maximums are imposed under the Plan:

 

5



--------------------------------------------------------------------------------

 

  (i)   The maximum number of Shares that may be issued for Options intended to
be Incentive Stock Options shall be 900,000 Shares.

 

  (ii)   The maximum number of Shares that may be covered by Awards granted to
any one individual shall be 300,000 Shares during any calendar year.

 

  (iii)   No more than 100,000 Shares may be subject to Restricted Stock Awards,
Restricted Stock Unit Awards and Performance Share Awards, and no more than
300,000 Shares may be subject to Options and Stock Appreciation Rights, granted
to any one individual during any calendar-year period (regardless of when such
Shares are deliverable) for any Award intended to be “performance-based
compensation” (as that term is used for purposes of Code Section 162(m)).

 

  (iv)   No more than 450,000 Shares may be subject to Restricted Stock Awards,
Restricted Stock Unit Awards and Performance Share Awards.

 

Section 5. Eligibility.

 

Any Employee, including any officer or employee-director, of Olin or an
Affiliate shall be eligible to be designated a Participant, subject to any
restrictions imposed by applicable law. An Award may be granted to an Employee
prior to the date the Employee first performs services for the Company or the
Affiliate, provided that such Awards shall not become vested prior to the date
the Employee first performs such services.

 

Section 6. Awards.

 

(a)   Options. The Committee is authorized to grant Options to Participants with
the following terms and conditions and with such additional terms and
conditions, not inconsistent with the provisions of the Plan, as the Committee
shall determine:

 

  (i)   Exercise Price. The per Share exercise price shall be determined by the
Committee; provided, however, that such exercise price shall not be less than
the Fair Market Value of a Share on the date of the Option grant; provided that,
if a Non-qualified Option is granted in connection with the recipient’s hiring,
promotion or similar event, the exercise price may be not less than the Fair
Market Value of the Shares on the date on which the recipient is hired or
promoted (or the similar event occurs), if the Option grant occurs not more than
90 days after the date of such event.

 

  (ii)   Option Term. The term of each Option shall be fixed by the Committee,
provided that in no event shall the term of an Option be more than a period of
ten years from the date of its grant.

 

  (iii)   Exercise. The Committee shall determine the time or times at which an
Option may be exercised in whole or in part, and the method or methods by which,
and the form or forms in which payment of the exercise price with respect
thereto may be made.

 

  (iv)   Incentive Stock Options. The terms of any Incentive Stock Option
granted under the Plan shall comply in all respects with the provisions of
Section 422 of the Code, or any

 

6



--------------------------------------------------------------------------------

successor provision thereto, and any regulations promulgated thereunder. Without
limiting the preceding sentence, the aggregate Fair Market Value (determined at
the time an option is granted) of Shares with respect to which Incentive Stock
Options are exercisable for the first time by a Participant during any calendar
year (under the Plan and any other plan of the Participant’s employer
corporation and its parent and subsidiary corporations providing for Options)
shall not exceed such dollar limitation as shall be applicable to Incentive
Stock Options under Section 422 of the Code or a successor provision.

 

(v)   Termination of Employment. In the event the employment of a Participant to
whom an Option has been granted under the Plan shall be terminated (other than
by reason of the Participant’s death or disability), such Option may, subject to
the provisions of the next to last sentence of Section 6(a)(vi) be exercised (to
the extent of the number of shares that the Participant was entitled to purchase
under such Option at the termination of employment) at any time within three
months after such termination (which three-month period may be extended by the
Committee), but in no event shall such three-month period or any such extension
permit the exercise of an Option after the expiration date of the Option.
Options granted under the Plan shall not be affected by any change of duties or
position so long as the Participant continues to be an Employee.

 

(vi)   Agreement to Service. Each Participant receiving an Option shall, by
accepting the Option, agree that he or she will, during employment, devote his
or her entire time, energy and skill to the service of Olin and the promotion of
its interests, subject to vacations, sick leave and other absences in accordance
with the regular policies of, or other reasons satisfactory to, Olin and its
Affiliates. Such employment shall (subject to the terms of any contract between
Olin or any such Affiliate and such Participant) be at the pleasure of Olin or
such Affiliate, and shall be at such compensation as Olin or such Affiliate
shall determine from time to time. Upon termination of such Participant’s
employment either (a) for cause, or (b) voluntarily on the part of the
Participant and without the written consent of Olin, any Awards held by him or
her under the Plan, to the extent not theretofore exercised or vested, shall
forthwith terminate. Retirement pursuant to any retirement plan of Olin or of an
Affiliate shall be deemed to be a termination of employment with Olin’s consent.

 

(vii)   Death. If a Participant to whom an Option has been granted shall die
while an Employee, such Option may be exercised by the Participant’s executors,
administrators, personal representatives or distributees or permitted
transferees at any time within a period of one year after the Participant’s
death (which period may be extended by the Committee), regardless of whether or
not such Option had vested at the time of death. If a Participant to whom an
Option has been granted shall die after his or her employment has terminated but
while the Option remains exercisable, the Option may be exercised by the persons
described above at any time within the longer of (a) the period that the
Participant could have exercised the Option had he or she not died, or (b) one
year after the date of death (which period may be extended by the Committee),
but only to the extent the Option was exercisable at the time of the
Participant’s death.

 

7



--------------------------------------------------------------------------------

  (viii)   Disability. If a Participant to whom an Option has been granted shall
become totally and permanently disabled, as that term is defined in Section
22(e)(3) of the Code (or a successor provision), and the Participant’s
employment is terminated as a result, such option may be exercised by the
Participant or permitted transferee within one year after the date of
termination of employment, to the extent that the Option was exercisable at the
time of termination of employment.

 

(b)   Stock Appreciation Rights. The Committee is authorized to grant Stock
Appreciation Rights to Participants which may but need not relate to a specific
Option granted under the Plan. Subject to the terms of the Plan and any
applicable Award Agreement, each Stock Appreciation Right granted under the Plan
shall confer on the holder thereof a right to receive, upon exercise thereof, up
to the excess of (i) the Fair Market Value of one Share on the date of exercise
over (ii) the exercise price of the right as specified by the Committee, which
shall not be less than the Fair Market Value of one Share on the date of grant
of the Stock Appreciation Right. Subject to the terms of the Plan and any
applicable Award Agreement, the exercise price, term, methods of exercise,
methods of payment or settlement and any other terms and conditions of any Stock
Appreciation Right shall be as determined by the Committee, but in no event
shall the term of a Stock Appreciation Right exceed a period of ten years from
the date of its grant.

 

(c)   Other Stock Awards.

 

  (i)   Issuance. The Committee is authorized to grant Awards of Restricted
Stock, Restricted Stock Units and Performance Shares to Participants.

 

  (ii)   Dividends and Dividend Equivalents. An Award (including without
limitation an Option or Stock Appreciation Right) may provide the Participant
with the right to receive dividend payments or dividend equivalent payments with
respect to Shares subject to the Award (both before and after the Shares subject
to the Award are earned, vested, or acquired), which payments may be either made
currently or credited to an account for the Participant, and may be settled in
cash or Shares as determined by the Committee. Any such settlements, and any
such crediting of dividends or dividend equivalents or reinvestment in Shares,
may be subject to such conditions, restrictions and contingencies as the
Committee shall establish, including the reinvestment of such credited amounts
in Share equivalents.

 

  (iii)   Restrictions. Any such Award shall be subject to such conditions,
restrictions and contingencies as the Committee may impose (including, without
limitation, any limitation on the right to vote Restricted Stock or the right to
receive any dividend or other right or property), which may lapse separately or
in combination at such time or times, as the Committee may deem appropriate,
provided that in order for a Participant to vest in Awards of Restricted Stock,
the Participant must remain in the employ of Olin or an Affiliate for a period
of not less than one (1) year after the grant of a performance-based Restricted
Stock Award, and not less than three (3) years after the grant of a Restricted
Stock Award that is not performance-based, in each case, subject to Section 9
hereof and subject to relief for specified reasons as may be approved by the
Committee. Notwithstanding the foregoing, the Committee may grant Awards for

 

8



--------------------------------------------------------------------------------

Restricted Stock for an aggregate number of Shares not to exceed 45,000 which
vest in less than one (1) year after the date of grant, including immediate
vesting.

 

  (iv)   Forfeiture. Except as otherwise determined by the Committee, upon
termination of employment for any reason during the applicable restriction
period, all Shares of Restricted Stock still subject to restriction shall be
forfeited and reacquired by Olin.

 

  (v)   Performance-Based Awards. The Committee may designate whether any such
Awards being granted to a Participant is intended to be “performance-based
compensation” as that term is used in Section 162(m) of the Code. Any Award so
designated shall be conditioned on the achievement of one or more performance
measures. Performance measures that may be used by the Committee for such
purpose shall be based on one or more of the following: Pre-Tax Profit and/or
Earnings Per Share, Cash Flow, Economic Value Added, ROE, Return on Capital or
RONA. For Awards intended to be “performance-based compensation,” the grant of
the Awards and the establishment of the performance measures shall be made
during the period required under Code Section 162(m).

 

(d)   Forms of Payment Under Awards. Subject to the terms of the Plan and of any
applicable Award agreement, payments to be made by Olin or an Affiliate upon the
grant, exercise, or payment of an Award may be made in such form or forms as the
Committee shall determine, including, without limitation, cash, Shares, other
securities, other Awards, or other property or any combination thereof, and may
be made in a single payment or transfer, in installments, or on a deferred
basis, in each case in accordance with rules and procedures established by the
Committee. Notwithstanding the foregoing, the payment of the exercise price of
an Option shall be subject to the following:

 

  (i)   Subject to the following provisions of this subsection the full exercise
price for Shares purchased upon the exercise of any Option shall be paid at the
time of such exercise (except that, in the case of an exercise arrangement
approved by the Committee and described below, payment may be made as soon as
practicable after the exercise).

 

  (ii)   The exercise price shall be payable in cash or by tendering, by either
actual delivery of Shares or by attestation, Shares acceptable to the Committee,
which Shares were either acquired at least six months before the exercise date
or purchased on the open market, and valued at Fair Market Value as of the day
of exercise, or in any combination thereof, as determined by the Committee.

 

  (iii)   The Committee may permit a Participant to elect to pay the exercise
price upon the exercise of an Option by irrevocably authorizing a third party to
sell Shares (or a sufficient portion of the Shares) acquired upon exercise of an
Option and remit to Olin a sufficient portion of the sale proceeds to pay the
entire exercise price and any tax withholding resulting from such exercise.

 

(e)   Limits on Transfer of Awards. No Award (other than Released Securities) or
right thereunder shall be assignable or transferable by a Participant, other
than:

 

9



--------------------------------------------------------------------------------

 

  (i)   by will or the laws of descent and distribution (or, in the case of an
Award of Restricted Securities, to Olin); or

 

  (ii)   in the case of Awards other than Incentive Stock Options, to the extent
permitted under the terms of the Award, by a gift or domestic relations order to
any Family Member, to a trust in which the Participant and/or his or her Family
Members hold more than 50% of the beneficial interest, to a foundation in which
the Participant and/or Family Members control the management of assets, and any
other entity in which the Participant and/or his or her Family Members own more
than 50% of the voting interests.

 

For purposes of this provision, a transfer to an entity in exchange for an
interest in that entity shall constitute a gift.

 

(f)   General.

 

  (i)   No Cash Consideration for Awards. Participants shall not be required to
make any cash payment for the granting of an Award except for such minimum
consideration as may be required by applicable law.

 

  (ii)   Awards May Be Granted Separately or Together. Awards may be granted
either alone or in addition to, in tandem with, or in substitution for any other
Award or any award or benefit granted under any other plan or arrangement of
Olin or any Affiliate, or as payment for or to assure payment of an award or
benefit granted under any such other such plan or arrangement, provided that the
purchase or exercise price under an Option or other Award encompassing the right
to purchase Shares shall not be reduced by the cancellation of such Award and
the substitution of another Award. Awards so granted may be granted either at
the same time as or at a different time from the grant of such other Awards or
awards or benefits.

 

  (iii)   General Restrictions. Delivery of Shares or other amounts under the
Plan shall be subject to the following:

 

  (A)   Notwithstanding any other provision of the Plan, Olin shall have no
liability to deliver any Shares under the Plan or make any other distribution of
benefits under the Plan unless such delivery or distribution would comply with
all applicable laws (including, without limitation, the requirements of the
Securities Act of 1933), and the applicable requirements of any securities
exchange or similar entity.

 

  (B)   To the extent that the Plan provides for issuance of stock certificates
to reflect the issuance of Shares the issuance may be effected on a
non-certificated basis, to the extent not prohibited by applicable law or the
applicable rules of any stock exchange.

 

  (iv)   Agreement With Olin. An Award under the Plan shall be subject to such
terms and conditions, not inconsistent with the Plan, as the Committee shall, in
its sole discretion, prescribe. The terms and conditions of any Award to any
Participant may be reflected

 

10



--------------------------------------------------------------------------------

in such form of written document as is determined by the Committee. A copy of
such document shall be provided to the Participant, and the Committee may, but
need not, require the Participant to sign a copy of such document, (an “Award
Agreement” regardless of whether any Participant signature is required).

 

  (v)   Beneficiary. A Participant may, in the manner established by the
Committee, designate a beneficiary or beneficiaries with respect to any Award to
exercise the rights of the Participant, and to receive any property
distributable, upon the death of the Participant. Each Award, and each right
under any Award, shall be exercisable, during the Participant’s lifetime, only
by the Participant or a permitted transferee, or, if permissible under
applicable law by the Participant’s guardian or legal representative.

 

  (vi)   No Lien or Security Interest. No Award (other than Released
Securities), and no right under any such Award, may be pledged, attached or
otherwise encumbered other than in favor of Olin, and any purported pledge,
attachment, or encumbrance thereof other than in favor of Olin shall be void and
unenforceable against Olin or any Affiliate.

 

  (vii)   No Rights to Awards. No Employee, Participant or other Person shall
have any claim to be granted an Award, and there is no obligation for uniformity
of treatment of Employees, Participants or beneficiaries of Awards under the
Plan. The terms and conditions of Awards need not be the same with respect to
each recipient. The prospective recipient of any Award under the Plan shall not,
with respect to such Award, be deemed to have become a Participant, or to have
any rights with respect to such Award, until and unless such recipient shall
have executed an agreement or other instrument accepting the Award required by
the Committee and delivered a fully executed copy thereof to Olin, and otherwise
complied with the then applicable terms and conditions.

 

  (viii)   Withholding. All distributions under the Plan are subject to
withholding of all applicable taxes, and, except as otherwise provided by the
Committee, the delivery of any Shares or other benefits under the Plan to a
Participant are conditioned on satisfaction of the applicable withholding
requirements. The Committee, in its discretion, and subject to such requirements
as the Committee may impose prior to the occurrence of such withholding, may
permit such withholding obligations to be satisfied through cash payment by the
Participant, through the surrender of Shares which the Participant already owns,
or through the surrender of Shares to which the Participant is otherwise
entitled under the Plan.

 

  (ix)   Other Compensation Arrangements. Nothing contained in the Plan shall
prevent Olin or any Affiliate from adopting or continuing in effect other or
additional compensation arrangements, and such arrangements may be either
generally applicable or applicable only in specific cases.

 

  (x)   No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of Olin or any
Affiliate. Nothing in the Plan or any Award Agreement shall limit the right of
Olin or an Affiliate at any time to dismiss a Participant from employment, free
from any liability or any claim under the Plan or the Award Agreement.

 

11



--------------------------------------------------------------------------------

 

  (xi)   Governing Law. The validity, construction and effect of the Plan and
any rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Connecticut, excluding any conflicts or choice of
law rule or principle that might otherwise refer construction or interpretation
of this Plan or any award Agreement to the substantive law of another
jurisdiction.

 

  (xii)   Severability. If any provision of the Plan or any Award is determined
to be invalid, illegal or unenforceable, or as to any Person or Award, or would
disqualify the Plan or any Award, such provision shall be construed or deemed
amended to conform to applicable laws, or, if it cannot be so construed or
deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan or the Award, such provision shall be stricken
as to such Person or Award, and the remainder of the Plan and any such Award
shall remain in full force and effect.

 

  (xiii)   No Trust or Fund Created. Neither the Plan nor any Award shall create
or be construed to create a trust or separate fund of any kind or a fiduciary
relationship between Olin or any Affiliate and a Participant or any other
Person. To the extent that any Person acquires a right to receive payments from
Olin or any Affiliate pursuant to an Award, such right shall be no greater than
the right of any unsecured general creditor of Olin or any Affiliate.

 

  (xiv)   No Fractional Shares. No fractional Shares shall be issued or
delivered pursuant to the Plan or any Award, and the Committee shall determine
whether cash, other securities or other property shall be paid or transferred in
lieu of any fractional Shares, or whether such fractional Shares or any rights
thereto shall be canceled, terminated or otherwise eliminated.

 

  (xv)   Share Certificates. All certificates for Shares or other securities
delivered under the Plan pursuant to any Award or the exercise thereof shall be
subject to such stop transfer orders and other restrictions as the Committee may
deem advisable under the Plan or the rules, regulations and other requirements
of the Securities and Exchange Commission, any stock exchange upon which such
Shares or other securities are then listed, and any applicable Federal or state
securities laws, and the Committee may cause a legend or legends to be put on
any such certificates to make appropriate reference to such restrictions.

 

  (xvi)   Conflict with Plan. In the event of any inconsistency or conflict
between the terms of the Plan and an Award Agreement, the terms of the Plan
shall govern.

 

Section 7. Amendment and Termination.

 

(a)   Amendments to the Plan. The Board or the Committee may amend, suspend,
discontinue or terminate the Plan, including, without limitation, any amendment,
suspension, discontinuation or termination that would impair the rights of any
Participant, or any other holder or beneficiary of any Award theretofore
granted, without the consent of any shareholder, Participant, other holder or
beneficiary of an Award, or other Person; provided, however, that,
notwithstanding any other provision of the Plan or any Award Agreement, without
the

 

12



--------------------------------------------------------------------------------

approval of the shareholders of Olin, no such amendment, suspension,
discontinuation or termination shall be made that would:

 

  (i)   increase the total number of Shares available for Awards under the Plan
or the total number of Shares subject to one or more categories of Awards
pursuant to Section 4(c), in either case except as provided in Section 4(b);

 

  (ii)   reduce the minimum Option exercise price, except as provided in Section
4(b); or

 

  (iii)   permit repricing of Options prohibited by Section 6(f)(ii); and

 

provided further that no amendment, suspension, discontinuation or termination
(i) that would impair the rights of such Participant, holder or beneficiary
shall be made with respect to Section 9 of the Plan after a Change in Control,
as defined therein and (ii) may increase the amount of payment of any Award to
any Participant.

 

(b)   Amendments to Awards. The Committee may waive any conditions or rights
with respect to, or amend, alter, suspend, discontinue, or terminate, any
unexercised Award theretofore granted, prospectively or retroactively, without
the consent of any relevant Participant or holder or beneficiary of an Award,
provided that no amendment, alteration, suspension, discontinuation or
termination of an Award that would impair the rights of such Participant, holder
or beneficiary shall be made after a Change in Control, as defined in Section 9;
provided further that the Committee may not increase the payment of any Award
granted any Participant.

 

(c)   Adjustments of Awards Upon Certain Acquisitions. In the event Olin or any
Affiliate shall assume outstanding employee awards or the right or obligation to
make future such awards in connection with the acquisition of another business
or another Person, the Committee may make such adjustments, not inconsistent
with the terms of the Plan, in the terms of Awards as it shall deem appropriate.

 

(d)   Adjustments of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. The Committee may make adjustments in the terms and
conditions of Awards in recognition of unusual or nonrecurring events
(including, without limitation, the events described in Section 4(b) hereof)
affecting Olin, any Affiliate, or the financial statements of Olin or any
Affiliate, or of changes in applicable laws, regulations, or accounting
principles, whenever the Committee determines that statements of Olin or any
Affiliate, or of changes in applicable laws, regulations, or accounting
principles, whenever the Committee determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits to be
made available under the Plan.

 

Section 8. Additional Conditions to Enjoyment of Awards.

 

(a)   The Committee may cancel any unexpired, unpaid or deferred Awards if at
any time the Participant is not in compliance with all applicable provisions of
the Award Agreement, the Plan and the following conditions:

 

13



--------------------------------------------------------------------------------

  (i)   A Participant shall not render services for any Person or engage,
directly or indirectly, in any business which, in the judgment of the Committee
is or becomes competitive with Olin or any Affiliate, or which is or becomes
otherwise prejudicial to or in conflict with the interests of Olin or any
Affiliate. Such judgment shall be based on the Participant’s positions and
responsibilities while employed by Olin or an Affiliate, the Participant’s post
employment responsibilities and position with the other Person or business, the
extent of past, current and potential competition or conflict between Olin or an
Affiliate and the other Person or business, the effect on customers, suppliers
and competitors of the Participant’s assuming the post employment position, the
guidelines established in the then current edition of Olin’s Standards of
Ethical Business Practices, and such other considerations as are deemed relevant
given the applicable facts and circumstances. The Participant shall be free,
however, to purchase as an investment or otherwise, stock or other securities of
such Person or business so long as they are listed upon a recognized securities
exchange or traded over the counter, and such investment does not represent a
substantial investment to the Participant or a greater than 1% equity interest
in the organization or business.

 

  (ii)   Participant shall not, without prior written authorization from Olin,
disclose to anyone outside Olin, or use in other than Olin’s business, any
secret or confidential information, knowledge or data, relating to the business
of Olin or an Affiliate in violation of his or her agreement with Olin or the
Affiliate.

 

  (iii)   A Participant, pursuant to his or her agreement with Olin or an
Affiliate, shall disclose promptly and assign to Olin or the Affiliate all
right, title and interest in any invention or idea, patentable or not, made or
conceived by the Participant during employment by Olin or the Affiliate,
relating in any manner to the actual or anticipated business, research or
development work of Olin or the Affiliate and shall do anything reasonably
necessary to enable Olin or the Affiliate to secure a patent where appropriate
in the United States and in foreign countries.

 

(b)   Notwithstanding any other provision of the Plan, the Committee in its sole
discretion may cancel any Award at any time prior to the exercise thereof, if
the employment of the Participant shall be terminated, other than by reason of
death, unless the conditions in this Section 8 are met.

 

(c)   Failure to comply with the conditions of this Section 8 prior to, or
during the six months after, any exercise, payment or delivery pursuant to an
Award shall cause the exercise, payment or delivery to be rescinded. Olin shall
notify the Participant in writing of any such rescission within two years after
such exercise payment or delivery and within 10 days after receiving such
notice, the Participant shall pay to Olin the amount of any gain realized or
payment received as a result of the exercise, payment or delivery rescinded.
Such payment shall be made either in cash or by returning to Olin the number of
Shares that the Participant received in connection with the rescinded exercise,
payment or delivery.

 

(d)   Upon exercise, payment or delivery pursuant to an Award, the Committee may
require the Participant to acknowledge the terms and conditions of the Plan and
to certify on a form acceptable to the Committee, that he or she is in
compliance with the terms and conditions of the Plan.

 

14



--------------------------------------------------------------------------------

 

(e)   Nothing herein shall be interpreted to limit the obligations of a
Participant under his or her employee agreement or any other agreement with
Olin.

 

Section 9. Change in Control.

 

(a)   Except as the Board or the Committee may expressly provide otherwise prior
to a Change in Control of Olin (as defined below) in the event of a Change in
Control of Olin:

 

  (i)   all Options and Stock Appreciation Rights then outstanding shall become
immediately and fully exercisable, notwithstanding any provision therein for the
exercise in installments;

 

  (ii)   all restrictions and conditions of all Restricted Stock and Restricted
Stock Units then outstanding shall be deemed satisfied as of the date of the
Change in Control; and

 

  (iii)   all Performance Share Awards shall become vested, deemed earned in
full and promptly paid to the Participants, cash units in cash and phantom stock
units in the Shares represented thereby or such other securities, property or
cash as may be deliverable in respect of Shares as a result of a Change in
Control, without regard to payment schedules and notwithstanding that the
applicable performance cycle or retention cycle shall not have been completed.

 

(b) “Change in Control” means the occurrence of any one of the following events:

 

  (i)   individuals who, on November 1, 2002, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board; provided that any individual becoming a director subsequent to
November 1, 2002, whose election or nomination for election was approved (either
by a specific vote or by approval of the proxy statement of Olin in which such
individual is named as a nominee for director, without written objection to such
nomination) by a vote of at least two-thirds of the directors who were, as of
the date of such approval, Incumbent Directors, shall be an Incumbent Director;
provided, however, that no individual initially appointed, elected or nominated
as a director of Olin as a result of an actual or threatened election contest
with respect to directors or as a result of any other actual or threatened
solicitation of proxies or consents by or on behalf of any Person other than the
Board shall be deemed to be an Incumbent Director;

 

  (ii)   any “person” (as such term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934 (the “Act”) and as used in Sections 13(d)(3) and
14(d)(2) of the Act) is or becomes a “beneficial owner” (as defined in Rule
13d-3 under the Act), directly or indirectly, of securities of Olin representing
20% or more of the combined voting power of Olin’s then outstanding securities
eligible to vote for the election of the Board (the “Olin Voting Securities”);
provided, however, that the event described in this paragraph (ii) shall not be
deemed to be a Change in Control if such event results from any of the
following: (A) the acquisition of Olin Voting Securities by Olin or any of its
subsidiaries, (B) the acquisition of Olin Voting Securities by any employee
benefit plan (or related trust) sponsored or maintained by Olin or any of its
subsidiaries, (C) the

 

15



--------------------------------------------------------------------------------

acquisition of Olin Voting Securities by any underwriter temporarily holding
securities pursuant to an offering of such securities, or (D) the acquisition of
Olin Voting Securities pursuant to a Non-Qualifying Transaction (as defined in
paragraph (iii));

 

  (iii)   the consummation of a merger, consolidation, statutory share exchange
or similar form of corporate transaction involving Olin or any of its
subsidiaries (a “Reorganization”) or sale or other disposition of all or
substantially all of the assets of Olin to an entity that is not an affiliate of
Olin (a “Sale”), unless immediately following such Reorganization or Sale: (A)
more than 50% of the total voting power (in respect of the election of
directors, or similar officials in the case of an entity other than a
corporation) of (x) the entity resulting from such Reorganization, or the entity
which has acquired all or substantially all of the assets of Olin (in either
case, the “Surviving Entity”), or (y) if applicable, the ultimate parent entity
that directly or indirectly has beneficial ownership of more than 50% of the
total voting power (in respect of the election of directors, or similar
officials in the case of an entity other than a corporation) of the Surviving
Entity (the “Parent Entity”), is represented by Olin Voting Securities that were
outstanding immediately prior to such Reorganization or Sale (or, if applicable,
is represented by shares into which such Olin Voting Securities were converted
pursuant to such Reorganization or Sale), and such voting power among the
holders thereof is in substantially the same proportion as the voting power of
such Olin Voting Securities among the holders thereof immediately prior to the
Reorganization or Sale, (B) no Person (other than any employee benefit plan (or
related trust) sponsored or maintained by the Surviving Entity or the Parent
Entity), is or becomes the beneficial owner, directly or indirectly, of 20% or
more of the total voting power (in respect of the election of directors, or
similar officials in the case of an entity other than a corporation) of the
outstanding voting securities of the Parent Entity (or, if there is no Parent
Entity, the Surviving Entity) and (C) at least a majority of the members of the
board of directors (or similar officials in the case of an entity other than a
corporation) of the Parent Entity (or, if there is no Parent Entity, the
Surviving Entity) following the consummation of the Reorganization or Sale were,
at the time of the approval by the Board of the execution of the initial
agreement providing for such Reorganization or Sale, Incumbent Directors (any
Reorganization or Sale which satisfies all of the criteria specified in (A), (B)
and (C) above being deemed to be a “Non-Qualifying Transaction”);

 

  (iv)   the stockholders of Olin approve a plan of complete liquidation or
dissolution of Olin.

 

Notwithstanding the foregoing, the acquisition by any Person of beneficial
ownership of 20% or more of the combined voting power of Olin Voting Securities
solely as a result of the acquisition of Olin Voting Securities by Olin which
reduces the number of Olin Voting Securities outstanding shall be deemed not to
result in a Change in Control; provided, however, that if such Person
subsequently becomes the beneficial owner of additional Olin Voting Securities
that increases the percentage of outstanding Olin Voting Securities beneficially
owned by such Person, a Change in Control of Olin shall then be deemed to occur.

 

(c)   In the event that a Participant participates or agrees to participate by
loan or equity investment (other than through ownership of less than 1% of
publicly traded securities of another

 

16



--------------------------------------------------------------------------------

company) in a transaction (“acquisition”) which would result in an event
described in Section 9(b)(i) or (ii), the Participant must promptly disclose
such participation or agreement to Olin. If the Participant so participates or
agrees to participate, no benefits or payments due under the Plan or by virtue
of the Change in Control provisions contained in any compensation or benefit
plan of Olin will be paid to the Participant until the acquiring group in which
the Participant participates or agrees to participate has completed the
acquisition. In the event the Participant so participates or agrees to
participate and fails to disclose his participation or agreement, the
Participant will not be entitled to any benefits or payments under the Plan or
by virtue of Change in Control provisions in any Olin compensation or benefit
plan, notwithstanding any of the terms hereof or thereof.

 

(d)   Anything in the Plan to the contrary notwithstanding, in the event that it
shall be determined that any benefit, payment or distribution by Olin to or for
the benefit of the Participant (whether paid or payable or distributed or
distributable) pursuant to the terms of the Plan but determined without regard
to any additional payments required under this Section 9(d), would be subject to
the excise tax imposed by Section 4999 of the Internal Revenue Code of 1986, as
amended, the Participant shall be entitled to receive an additional payment (the
“Gross-Up Payment”) in an amount equal to (i) the amount of the excise tax
imposed on the Participant in respect of the benefits or payments received
pursuant to the Plan (the “Excise Tax”) plus (ii) all federal, state and local
income, employment and excise taxes (including any interest or penalties imposed
with respect to such taxes) imposed on the Participant in respect of the
Gross-Up Payment, such that after payments of all such taxes (including any
applicable interest or penalties) on the Gross-Up Payment, the Participant
retains a portion of the Gross-Up Payment equal to the Excise Tax, provided
that, if the Participant receives a Gross-Up Payment with respect to benefits or
payments received under the Plan pursuant to another benefit or compensation
plan or agreement, the Gross-Up Payment under this Section 9(d) shall be reduced
by the amount of such other Gross-Up Payments paid in respect to the Excise Tax
due as the result of the benefits or payments received under the Plan.

 

Section 10. Effective Date and Term.

 

Subject to the approval of Olin’s shareholders at the 2000 annual shareholders
meeting the Plan shall be effective as of January 27, 2000 (the “Effective
Date”); provided, however, that to the extent that Awards are granted under the
Plan prior to its approval by shareholders, the Awards shall be contingent on
approval of the Plan by the shareholders of Olin at such annual meeting. The
Plan shall be unlimited in duration and, in the event of Plan termination, shall
remain in effect as long as any Awards under it are outstanding; provided;
however, that, to the extent required by the Code, no Incentive Stock Option may
be granted under the Plan on a date that is more than ten years from the date
the Plan is adopted.

 

17